941 A.2d 467 (2008)
403 Md. 172
STATE BOARD OF ELECTIONS
v.
Clifford E. SNYDER, Jr., on behalf of Carl Philip Snyder, his son.
State Board of Elections
v.
Richard D. Boltuck on behalf of Sarah Elizabeth Boltuck, his daughter.
No. 122, Sept. Term, 2007.
Court of Appeals of Maryland.
February 8, 2008.
Sandra B. Brantley, Asst. Atty. Gen. (Douglas F. Gansler, Atty.; Gen., Austin C. Schlick, Asst. Atty. Gen., Mark J. Davis, Asst. Atty. Gen.), all on brief, for appellant.
Clifford E. Snyder, Jr., Frederick, on brief, Jonathan S. Shurberg, Silver Spring, on brief, for appellees.
PER CURIAM ORDER.
For reasons to be stated in an opinion later to be filed, it is this 8th day of February, 2008
ORDERED, by the Court of Appeals of Maryland, that the Order dated February 1, 2008 of the Circuit Court for Anne Arundel County, Maryland, in this matter be, and the same is hereby, vacated; and it is further
ORDERED, that this matter be, and the same is hereby, remanded to the Circuit Court for Anne Arundel County with directions to enter a new Order and Declaratory Judgment not inconsistent with the following determinations:
1. The provisions of Article I, Section 1 of the Maryland Constitution apply to primary elections conducted in Maryland.
2. The foregoing notwithstanding, the voter eligibility provisions of Article I, Section 1 are not in conflict with the age provisions of Md.Code, Election Law Article, Section 3-102. Article I, Section 1 does not operate to prohibit The General Assembly from establishing the age provisions in Section 3-102.
3. All 17-year-old registered voters who will be 18 on or before the November 4, 2008 general election, shall be entitled to vote in the primary elections to be held on February 12, 2008, including non-partisan elections for county boards of education.
4. The foregoing notwithstanding, such 17-year-old voters may not vote in any special or municipal election conducted concurrent with the February 12, 2008 primary election.
5. The State Board of Elections may use provisional ballots in the February 12, 2008 primary elections for all 17-year-old voters who will be 18 on or before the November 4, 2008 general election; and it is further
ORDERED, that the judgment be entered on the respective motions for summary judgment consistent with the above declarations. Mandate to issue forthwith.